Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 26, 2008 VAUGHAN FOODS, INC. (Exact name of Registrant as specified in its charter) Oklahoma 001-33446 73-1342046 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 216 N.E. 12th Street, Moore, OK 73160 (Address Of Principal Executive Office) (Zip Code) (405) 794-2530 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 26, 2008, the Compensation Committee of the Board of Directors of Vaughan Foods, Inc. (Vaughan) approved the award of incentive stock options, as defined by Section 422 of the Internal Revenue Code, to purchase 544,120 shares of Vaughans common stock, par value $0.001 per share (the Common Stock), to a total of 29 employees, including an aggregate of 215,000 to Vaughans Chief Executive
